FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 21-0408
                                                 §
 WALLY YAMMINE                                   §
                                                                               Tarrant County,
 v.                                              §
 DAVID PAUL HEALY, HDH                           §
                                                                                    7th District.
 FINANCIAL, LLC, DPH CAPITAL,                    §
 LLC, AND HY CAPITAL, LLC                        §



                                                                                 October 8, 2021

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                               December 3, 2021

         Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, WALLY YAMMINE, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 3rd day of December, 2021.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk